     Michael Chastaine SBN 121209
1    The Chastaine Law Office
     2377 Gold Meadow Way
2    Gold River, CA 95670
     (916)932-7150
3    Mike@Chastainelaw.net
4    Attorney for Defendant
     Jose Navarro
5
6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9
      UNITED STATES OF AMERICA,                      Case № 2:19 CR 134 JAM
10
                           Plaintiff,                STIPULATION AND ORDER
11                                                   TO CONTINUE STATUS CONFERENCE
              v.
12
      JOSE NAVARRO,                                  DATE: March 17, 2020
13                                                   TIME:  9:15 a.m.
                            Defendant.               JUDGE: Hon. John A. Mendez
14
15                                              STIPULATION

16           1. By previous order, this matter was set for status on February 25, 2020.
             2. By this stipulation, defendant, Jose Navarro now move to continue his status
17
                   conference until March 17, 2020, and to exclude time between February 25, 2020 and
18
                   March 17, 2020 at 9:15 a.m., under Local Code T4.
19
             3. The parties agree and stipulate, and request that the Court find the following:
20
                      a. The government has represented that the discovery associated with this case
21
                          includes law enforcement reports, photographs, and several hours of audio and
22
                          video recordings. All of this discovery has been either produced directly to
23
                          counsel and/or made available for inspection and copying.
24
                      b. Counsel for Mr. Navarro requires additional time to consult with Mr. Navarro,
25
                          review discovery, conduct defense investigation, including obtaining records
26
                          of prior convictions and otherwise prepare for trial.
27
28
      Stipulation and [Proposed] Order                 -1-
      to Continue Status Conference
1                    c. Mr. Navarro requires the use of a Spanish speaking interpreter which delays
2                         counsel’s ability to confer with him and review evidence.
3                    d. Counsel for Mr. Navarro believe that the failure to grant the above-requested
4                         continuance would deny them the reasonable time necessary for effective

5                         preparation, taking into account the exercise of due diligence.

6                    e. The government does not object to the continuance.

7                    f. Based on the above-stated findings, the ends of justice served by continuing

8                         the case as requested outweigh the interest of the public and the defendant in a

9                         trial within the original date prescribed by the Speedy Trial Act.

10                   g. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

11                        §3161, et seq., within which trial must commence, the time period of February

12                        25, 2020 to March 17, 2020, inclusive, is deemed excludable pursuant to 18

13                        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

14                        continuance granted by the Court at the defendant’s request on the basis of the

15                        Court’s finding that the ends of justice served by taking such action outweigh

16                        the best interest of the public and the defendant in a speedy trial.

17           4. Nothing in this stipulation and order shall preclude a finding that other provisions of

18               the Speedy Trial Act dictate that additional time period are excludable from the

19               period within which a trial must commence

20
             IT IS SO STIPULATED
21
     ///
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                  -2-
      to Continue Status Conference
1
     DATED: February 20, 2020            /s/ Michael Chastaine
2                                        MICHAEL CHASTAINE
                                         Attorney for Jose Navarro
3
4
5    DATED: February 20, 2020            MCGREGOR W. SCOTT
                                         United States Attorney
6
                                         /s/Adrian Kinsella
7                                        ADRIAN KINSELLA
                                         Assistant United States Attorney
8
                                         Attorney for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order     -3-
      to Continue Status Conference
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including March
9    17, 2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the February 25, 2020 status conference shall be continued until March 17, 2020 at 9:15
13   a.m.
14
15   DATED: February 21, 2020
16                                                 /s/ John A. Mendez____________
                                                   HON. JOHN A. MENDEZ
17                                                 United States District Court Judge

18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -4-
      to Continue Status Conference
